Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 30, 2019.




                                     In the

                    Fourteenth Court of Appeals

                               NO. 14-18-00222-CV



     IN RE MARK ANTHONY FORNESA; JUDY THANH FORNESA;
      RICARDO FORNESA, JR.; AND CYNTHIA FORNESA, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          County Court at Law No. 1
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-CCV-060874

                        MEMORANDUM OPINION

      On March 28, 2018, relators Mark Anthony Fornesa; Judy Thanh Fornesa;
Ricardo Fornesa, Jr.; and Cynthia Fornesa filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. The
respondent is the Honorable Christopher G. Morales, presiding judge of County
Court at Law No. 1 of Fort Bend County.

      The underlying case was appealed to this court, and relators’ remedy, if any,
is through the appeal. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992);
Fornesa v. Fifth Third Mortg. Co., No. 14-18-00045-CV (Tex. App.—Houston
[14th Dist.] filed Jan. 24, 2018).

      We deny the requested relief. All other pending motions are denied.



                                     PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2